UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54967 STARBOARD RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ¨ Yes þNo As of November 13, 2014 there were 12,362,336 shares of the registrant’s common stock, par value $0.001 per share, outstanding. STARBOARD RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 INDEX Page PART I — FINANCIAL INFORMATION 3 Item1. — Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2014 and December31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Nine Months EndedSeptember 30, 2014 and 2013 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2014 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 7 Notes to the Condensed Consolidated Financial Statements 9 Item2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. — Quantitative and Qualitative Disclosures About Market Risk 25 Item4. — Controls and Procedures 25 PART II — OTHER INFORMATION 27 Item1. — Legal Proceedings 27 Item2. — Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. — Defaults Upon Senior Securities 27 Item4. — Mine Safety Disclosures 27 Item5. — Other Information 27 Item6. — Exhibits 27 SIGNATURES 28 2 Part I – Financial Information Item1. Financial Statements STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Trade receivable Joint interest receivable 60 Current derivative assets 33 0 Prepaid expenses Total current assets Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of accumulated depletion Other property and equipment, net of depreciation Total oil and natural gas properties and other equipment, net Other assets Goodwill Derivative assets 3 0 Other Total other assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) September 30, December 31, (Unaudited) (See Note 2) LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Joint interest revenues payable Current derivative liabilities 0 63 Current maturities of notes payable 25 Current asset retirement obligations Total current liabilities Long-term liabilities Derivative liabilities 0 51 Notes payable Related party note payable 0 Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; 0 0 none issued and outstanding Common stock, $.001 par value, authorized 150,000,000 shares; 12,362,336 shares issued at September 30, 2014 and December 31, 2013 12 12 Paid-in capital in excess of par Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share data) Three Months Ended September 30, Nine Months Ended September 30, (See Note 2) (See Note 2) Oil, natural gas, and related product sales $ Expenses Depreciation anddepletion Lease operating General and administrative Professional fees Production taxes Accretion of discount on asset retirement obligation 66 34 Exploration 27 25 60 65 Total expenses Operating income (loss) ) ) Other income (expense) Interest expense ) Going public delay expense 0 ) 0 ) Gain (loss) from derivative contracts ) ) 61 (3 ) Gain on sale of assets, net 0 0 Total other income (expense) Income (loss) before income taxes ) ) ) Income tax benefit / (expense): Current income tax benefit / (expense) (7
